DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following correspondence is a non-final Office Action for application no. 16/720,013 for a GANTRY-TYPE POSITIONING DEVICE filed on 12/19/2019.  Claims 1-16 are pending.
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the second linear actuators" therein.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-16 are rejected for the same reasons as dependent on claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonev (U.S. Pat. 7,707,907).
Regarding claim 1, as best understood, Bonev teaches a positioning device of a gantry-type design, the positioning device comprising: a planar base parallel to a first direction and to a second direction; two first linear axes arranged in the first direction, each of the first linear axes having a first linear drive; a frame held by the first linear axes, the frame being movable in the first direction, the frame comprising two transverse beams running in the second direction and two longitudinal beams running in the first direction that are attached to the transverse beams (all members are attached to each other), wherein one of the longitudinal beams is in each case connected to one of the first linear drives, and wherein the transverse beams carry second linear axes in each case with a second linear drive parallel to the second direction, so that a movable element arranged between the transverse beams is movably held by the second linear actuators in the second direction, whereby the movable element is movable in the first and second directions, and wherein the frame is flexibly constructed such that the movable element is rotatable (at 15) about a third direction which is perpendicular to the first 
[AltContent: textbox (linear drives)]
[AltContent: arrow][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (second linear drive)][AltContent: arrow][AltContent: textbox (longitudinal beam)][AltContent: arrow][AltContent: textbox (longitudinal beam)][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: textbox (frame)][AltContent: arrow]
    PNG
    media_image1.png
    535
    774
    media_image1.png
    Greyscale

[AltContent: textbox (guide beam)][AltContent: textbox (two transverse beams)][AltContent: textbox (planar base)]




Regarding claim 15, as best understood, Bonev teaches the device of claim 14, wherein the virtual rotation axis passes through a center of mass of the movable element.
Regarding claim 16, as best understood, Bonev teaches the device of claim 14, wherein the rotation of the movable element about the third direction which is perpendicular to the first and second directions is adjustable by the second linear drives.
Allowable Subject Matter
Claims 2-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 9434023, 6077078 (gantry type devices).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NKEISHA J. SMITH whose telephone number is (571)272-5781. The examiner can normally be reached Normal hours: M/Th 7-4; T 9-5; W 7-3; F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NKEISHA SMITH/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         	March 21, 2022